19-10747-shl      Doc 79    Filed 05/15/19    Entered 05/15/19 12:20:15         Main Document
                                             Pg 1 of 1


UNITED STATES BANKRUPTY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Case No. 19-10747-shl

 JEFFREY LEW LIDDLE,                              Chapter 11

                                Debtor.           NOTICE OF APPEARANCE



          PLEASE TAKE NOTICE that James Halter, Esq. hereby appears in this action on

behalf of himself, Creditor James Halter, and demands the service of all papers in this action at

the address stated below.

Dated: May 15, 2019
       New York, New York

                                                        _______________________
                                                             James Halter, Esq.
                                                 c/o RASCO KLOCK PEREZ & NIETO, LLC
                                                        555 Fifth Avenue, 17th Floor
                                                        New York, New York 10017
                                                               (305) 476-5141
                                                          jhalter@rascoklock.com
